
	

113 HR 5689 IH: To allow the Miami Tribe of Oklahoma to lease or transfer certain lands.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5689
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Mullin introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To allow the Miami Tribe of Oklahoma to lease or transfer certain lands.
	
	
		1.Approval not required to validate land transactions
			(a)In generalNotwithstanding any other provision of law, without further approval, ratification, or
			 authorization by the United States, the Miami Tribe of Oklahoma may lease,
			 sell, convey, warrant, or otherwise transfer all or any part of its
			 interests in any real property that is not held in trust by the United
			 States for the benefit of such tribe.
			(b)Trust land not affectedNothing in this section shall—
				(1)authorize the Miami Tribe of Oklahoma to lease, sell, convey, warrant, or otherwise transfer all or
			 any part of an interest in any real property that is held in trust by the
			 United States for the benefit of such tribe; or
				(2)affect the operation of any law governing leasing, selling, conveying, warranting, or otherwise
			 transferring any interest in such trust land.
				
